               Case 2:21-mj-00540-BNW Document 5
                                               4 Filed 08/20/21
                                                       08/18/21 Page 1 of 3

                                                            Stip to continue this mj trial for
                                                            approximately 30-days. Recommend
                                                            granting and re-setting for October 6,
 1   SAO
     CRAIG K. PERRY, Esq.                                   2021 at 9:00 (our next duty week
 2   Nevada Bar No. 3786                                    petty trials calendar).
 3   CRAIG PERRY & ASSOCIATES
     3450 W. Cheyenne Avenue, Ste. 400
 4   North Las Vegas, NV 89032
     Phone (702) 228-4777
 5   Facsimile (702) 943-7520
 6   cperry@craigperry.com
     Attorney for Defendant
 7   ARZU SCHWARTZ
 8
                                     UNITED STATES DISTRICT COURT
 9                                        DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                        Case Number: 2:21-mj-540-BNW
11
12                           Plaintiff,
     vs.                                                     STIPULATION AND ORDER TO
13                                                                CONTINUE TRIAL
     ARZU SCHWARTZ,                                               (FIRST REQUEST)
14
15                           Defendant,

16
17          Pursuant to LR 6-1 and LR 26-4, the parties, by and through their respective counsel of record,
18
     hereby stipulate and request that this Court extend the current trial in the above-captioned case for an
19
     additional thirty (30) days.
20
            1. Counsel agreed that the Defendant complete a psychiatric evaluation before proceeding in this
21
22              case, however the Defendant’s psychiatric evaluation with Dr. Porferia Montesclaros, M.D.,

23              D.O. a psychiatrist employed with the Veterans Affairs, will not take place until August 31,
24
                2021.
25
            2. The limited availability to be seen, in addition to other delays caused by the ongoing
26
27              pandemic, has made it difficult for the parties to complete discovery.

28




                                                        1
              Case 2:21-mj-00540-BNW Document 5
                                              4 Filed 08/20/21
                                                      08/18/21 Page 2 of 3




 1          3. Based on the fact that the mental evaluation is approximately one week before the trial, the
 2              parties agree it would not give adequate time before the September scheduled Trial time to
 3
                review and evaluate their cases based on the recommendations and findings of the psychiatric
 4
                evaluation of the Defendant.
 5
 6          4. Due to the complexity of the global outbreak of the Coronavirus Disease 2019 (COVID-19)

 7              that continues to impact the ability of the parties to meet the current trial deadline and
 8
                complete discovery, has led the parties to seek the extension of thirty (30) additional days.
 9
            5. For the sake of the health and safety of the parties, attorneys and their families, counsel believe
10
                and agree it is necessary to move the current Trial approximately thirty (30) days to
11
12              accommodate the evaluation and conduct discovery relevant to the parties' claims and

13              defenses as necessary.
14
            6. This is the first request to continue Trial and good cause exists to grant this stipulation and it
15
                is submitted in good faith, is not interposed for delay, and is not filed for an improper purpose.
16
17   Dated this 17th day of August, 2021                           Dated this 17th day of August, 2021

18
     UNITED STATES ATTORNEY                                        CRAIG PERRY & ASSOCIATES
19
20
      /s/ Rachel Kent                                              _____________
21   RACHEL KENT, ESQ.                                             CRAIG K. PERRY, ESQ..
     Nevada Bar No. 11795                                          Nevada Bar No. 3786
22   501 Las Vegas Boulevard South, Suite 1100                     3450 W. Cheyenne Avenue, Ste. 400
23   Las Vegas, Nevada 89101                                       North Las Vegas, NV 89032
     Attorney for Plaintiff United States                          Attorney for Defendant Arzu Schwartz
24
     ///
25
26   ///

27   ///
28
     ///




                                                          2
              Case 2:21-mj-00540-BNW Document 5
                                              4 Filed 08/20/21
                                                      08/18/21 Page 3 of 3




 1                                                                    United States of America v. Schwartz
                                                                                        2:21-mj-540-BNW
 2                                                                                Stipulation and Order to
 3                                                                                          Continue Trial

 4                                                 ORDER
 5          This matter having been stipulated to by the parties, through their respective counsel, and the
 6
     court being otherwise duly advised;
 7
            IT IS HEREBY ORDERED that the current September trial will be vacated and reset by the
 8
 9   court in accordance with this stipulation. The trial is continued to October 6, 2021 at 9:00 a.m.

10                                                 Order 2021.
            Dated this ______ day of ___________________,
11
                                                           __________________________________
12                                             IT IS SO ORDERED
                                                           UNITED STATES DISTRICT JUDGE

13                                             DATED: 3:06 pm, August 20, 2021
     Respectfully submitted by:
     CRAIG PERRY & ASSOCIATES
14
15
                                               BRENDA WEKSLER
16   CRAIG K. PERRY, Esq.                      UNITED STATES MAGISTRATE JUDGE
17   Nevada Bar No. 3786
     3450 W. Cheyenne Avenue, Ste. 400
18   North Las Vegas, NV 89032
     Attorney for Defendant
19
20
21
22
23
24
25
26
27
28




                                                       3
